This involves the single question of the validity of § 3 of Ordinance No. 2123 passed by the common council of the city of Brazil on September 13, 1927, the same having been duly signed by the mayor and published as required by law. The question of the validity of this same ordinance was before this court in the case of Eddleman v. City of Brazil (1929), 201 Ind. 84,166 N.E. 1, in which this court held the ordinance invalid. It is true that, in that case, the defendant was charged with a violation of §§ 1 and 2, while in the instant case the defendant was charged with a violation of § 3; but the reasoning and the conclusion in the former case involved the validity of the entire ordinance and are determinative of the present appeal.
On the authority of Eddleman v. City of Brazil, supra, the judgment in this case is reversed.
 *Page 1